DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-9 are currently pending. Claims 10-20 remain cancelled. Claims 1-4 have been amended. Claims 1-4 have been amended to overcome the objections and claim 1 has been amended to overcome the 35 U.S.C. 112(b) rejection set forth in the Non-Final Office Action mailed on 25 July 2022.
Claim Objections
Claim 1 is objected to because of the following informalities: “evaluating health” in line 22 of claim 1 should read “evaluating a health”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-9 are further rejected due to their dependency to claim 1.
Claim 1 recites “providing a clue to illness of a person” in line 23. It is unclear what “a clue to illness” is. It is unclear what kind of clue is the claimed clue and it is unclear what illness the term “illness” in the claim is referring to. It is also unclear what constitutes as “a clue to illness.” Clarification is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts, including detecting whether the first period is interfered according to a status percentage in the first period. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The step of processing the vital signs in the third period to obtain a vital sign corresponding to the optimized status by using a moving average of a plurality of times to process the vital signs in the third period, which is step (g) in claim 1, sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgement, opinion). Thus, the claim is drawn to a mental process, which is an abstract idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites outputting and storing the optimized status and the corresponding vital sign to evaluate health condition or provide a clue to illness o fa person under detection, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The outputting and storing of data does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the outputted and stored data, nor does the method use a particular machine to perform the abstract idea. Although the claim does recite a processor, according to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate abstract idea into a practical application. There is no particular structure that performs this step. It is unclear as to how outputting and storing the optimized status and the corresponding vital sign would evaluate a health condition or provide a clue to illness of a person.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional steps of a second-stage detector receiving statuses in a first period from a first-stage detector, detecting whether the first period is interfered, the second-stage detector receiving statuses in a second period from the first-stage detector, determining an optimized status, and receiving vital signs in a third period. Obtaining data using a detector (receiving statuses in the first, second, and third periods) and analyzing the statues to determine optimized statuses is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the receiving and detecting steps, which uses a detector, are each recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering steps necessary to perform the abstract idea. There is also no particular structure that performs the determining and receiving steps. When recited that this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and analyzing activity engaged in by medical professionals prior to Applicant’s invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and analyzing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The dependent claims also fail to add something more to the abstract independent claim as they generally recite method steps pertaining to obtaining data and analyzing the data. The steps recited in the independent claim maintain a high level of generality even when considered in combination with the dependent claims.
Response to Arguments
Applicant argues that step (g) in claim 1 is not a mental process and mentions that the specification includes a mathematical equation. However, the claims do not mention such equation nor does it mention manipulating and kind of data. Step (g) merely mentions that data is processed to obtain a vital sign. By using a moving average. Even if the Applicant were to amend the claim to include the equation, the claims may be subject to a 35 U.S.C. 101 rejection regarding mathematical concepts.
Applicant has amended claim 1 to include the step of outputting and storing the optimized status and the corresponding vital sign and that this amendment overcomes the 35 U.S.C. 101 rejection. Examiner respectfully disagrees, as the amendment does not integrate the judicial except into a practical application or add significantly more to the judicial exception. It is unclear what “providing a clue to illness” means or what is done with that information. The outputting and storing of a health condition is merely an output of data and it is also unclear what is done with such information. As such, the 35 U.S.C. 101 rejection has been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791